Citation Nr: 0318208	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an effective date earlier than November 
13, 1998, for the grant of service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband





ATTORNEY FOR THE BOARD

Eric S. Leboff

INTRODUCTION

The appellant had active service from February 1972 until May 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from April 2000 and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The appellant testified before 
the undersigned at a January 2003 hearing at the RO.  

The Board observes that by rating decision dated in August 
2000, the appellant is in receipt of a total disability 
rating based upon individual unemployability.  The appellant 
has not filed a notice of disagreement as to any aspect of 
the rating decision, and it is therefore not before the Board 
for appellate review.  See 38 U.S.C.A. § 7105(a); see Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 38 
U.S.C. § 7105, a Notice of Disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA].

Having carefully reviewed the evidence in light of the 
appellant's contentions and the applicable law, the Board 
finds that the issue pertaining to the rating of the 
appellant's low back disability is ready for appellate 
review.  The issue of entitlement to an effective date 
earlier than November 13, 1998, for the grant of service 
connection for PTSD is addressed in the REMAND, following the 
ORDER in this decision.




FINDING OF FACT

Throughout the rating period, the appellant's degenerative 
disc disease of the lumbar spine is manifested by complaints 
of pain with lower extremity numbness with  limited motion, 
pain with motion, and severe neurological symptoms.


CONCLUSIONS OF LAW

1.  For the period prior to September 23, 2002, the criteria 
for the assignment of a 60 percent rating for degenerative 
disc disease of the lumbar spine are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

2.  For the period beginning on September 23, 2002, the 
criteria for the assignment of a separate 40 percent rating 
for limitation of motion of the lumbar spine as the 
orthopedic manifestation of degenerative disc disease of the 
lumbar spine, are met.  38 U.S.C.A § 1155 (West 2002); 67 
Fed. Reg. 54,345 (August 22, 2002) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293).   

3.  For the period beginning on September 23, 2002, the 
criteria for the assignment of a separate 10 percent rating 
for sciatic neuropathy of the lumbar spine, as the neurologic 
manifestation of degenerative disc disease of the lumbar 
spine, are met.  
38 U.S.C.A § 1155 (West 2002); 67 Fed. Reg. 54,345 (August 
22, 2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant contends that the service-connected low back 
disorder is more disabling than is contemplated by the 
assigned disability rating of 40 percent.
Having carefully considered the evidence in light of the 
applicable law, the Board finds that the appellant's back 
symptomatology more nearly approximates the criteria for the 
assignment of a 60 percent disability rating for the period 
prior to September 23, 2002, and will therefore assign the 
maximum schedular rating possible for the disorder in 
question.

As to the period beginning on September 23, 2002, (i.e., the 
date of a regulatory amendment) the appellant's back 
symptomatology more nearly approximates the criteria for the 
assignment of a 40 percent disability rating for orthopedic 
manifestations; and a 10 percent disability rating for 
neurological manifestations.  Because application of the 
revised provisions would result in a more favorable result 
for the appellant, the Board will so assign the disability 
ratings.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In determining whether a 
claimed benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from 
the initial assignment of a disability rating, such as this 
case, requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Private treatment reports dated June 1987 reveal complaints 
of lower lumbar pain, without radiation.  She felt discomfort 
when she walked, bent over or sat for prolonged periods.  She 
also complained of aching and numbness down the back of her 
left thigh, around the knee and the medial portion of the 
calf.  There was no weakness or incontinence.  Physically, 
palpation of the spine did not reveal any remarkable 
tenderness.  There was pain with greater than 45 degrees of 
forward flexion.  Motor, sensory and deep tendon reflexes 
were intact in the lower extremities and straight leg raise 
was negative.  

A December 1988 treatment report written by W.A.T., M.D.  
revealed complaints of increasing back pain and left 
sciatica.  The appellant reported that her left foot was 
continuously numb.  Her back was painful with motion in any 
direction, and the pain radiated into the left buttock.  
Objectively, the appellant was in moderately severe distress.  
She demonstrated a depressed left ankle jerk.  Sensation was 
depressed over the left S1 dermatoma in the left foot.  
Mechanically, the appellant was unable to assume an upright 
position and was noted to be antalgic to the left side at 
about 30 percent of flexion, without capacity for extension 
or lateral flexion.  Tenderness was noted over the lumbar 
spine.  There was no hip tenderness or sacroiliac joint 
tenderness.  Continued treatment reports dated in February 
1989 reflected continued neurological back problems.  The 
appellant continued to be antalgic, and there was continued 
tenderness at L5-S1.  Additionally, she continued to have a 
depressed left ankle jerk.  

In March 1989 the appellant was examined at the Braintree 
Rehabilitation Clinic for back pain.  She described the pain 
as a constant and grinding sensation in the central low back.  
She also reported left lower extremity pain and numbness.  
Symptoms increased with tasks such as loading a dishwasher, 
opening a car door, getting in and out of bed, picking 
objects off the floor, and driving.  

Upon clinical evaluation, there was tenderness upon palpation 
to the bilateral paraspinal area from L3-S1, and resulting 
increased tension and mild muscle spasms.  All body movements 
were noted to be guarded and awkward.  The appellant's active 
lumbar range of motion was forward bending to 75 percent of 
range; side bending to 40 percent of range; bilateral 50 
percent of range; rotation to 50 percent of range, right, and 
60 percent left; and backward bending to 30 percent of range.  
She had hip flexion at 90 percent.  Sensation was intact to 
light touch and deep pressure.  Gait was guarded and slow 
with decreased left lower extremity weight bearing.  It was 
noted that body mechanics and posture were affected by pain.  

In September 1991, the appellant was treated was D.W.M., 
M.D., for low back pain.  She related having back pain five 
to six times since an in-service injury that occurred in 
1972.  The pain was said to involve the left buttocks, the 
low back region, and the left hip.  The pain also radiated 
down her left leg to the foot.  She incurred further spinal 
pain in 1986 when she fell on her tailbone.  That additional 
injury resolved in three to four months.  She reported that 
in 1987, she experienced intense low back pain that occurred 
when she turned while sitting in a chair.  She reported 
continued pain in the left hip distribution down into the 
left leg over the past 3 years.  

Upon clinical examination, the appellant's gait was antalgic, 
favoring the left leg and hip.  She could walk on her heels 
and toes, though better on her heels.  Tandem gait was 
unsteady and Romberg was negative.  Her motor strength and 
tone appeared normal.  Sensory examination could not 
delineate any dermatomal distribution of decreased sensation 
to pin.  Vibratory sense was normal, as was the position 
sense.  Straight leg raise produced painful reaction, with 
the appellant pointing to her left hip.  There was some low 
paraspinous muscle pain on palpation bilaterally.   D.W.M. 
commented that an August 1987 magnetic resonance imaging test 
(MRI) brought in by the appellant revealed left-sided L5-S1 
herniation with impression upon the left S1 nerve root.  

In September 1991, the appellant had an MRI of her lumbar 
spine.  That test revealed a degenerated L5-S1 interspace.  
Additionally, the findings were consistent with herniated 
nuclear pulposis.  

VA medical records indicate that in November 1997, the 
appellant presented at a VA facility with complaints of back 
pain, hip joint pain and numbness in the right leg.  An April 
1998 outpatient treatment report revealed reduced back 
motion.  She had flexion to 60 degrees, with pain.  Lateral 
flexion was to 30 degrees to the left and 15 degrees to the 
right, and extension was to 10 degrees.  Extending from a 
flexed position was more painful than bending forward.  
Straight leg raise was positive at 45 degrees bilaterally.  
During a July 2000 VA examination, it was noted that the 
appellant complained of constant muscle tightness in her low 
back and occasional sharp pains, radiating down her left leg.  
Less frequently the pain would radiate down her right leg.  
Pain also radiating down to the left hip joint.  She also 
reported a lack of feeling in her left leg or foot.  She 
stated that she could not bend at the waist at times, at that 
it was getting worse.  She reported stiffness throughout her 
spine.  She further stated that she could not stand for more 
than 10 minutes.  Prolonged sitting and driving also worsened 
her symptoms.  The appellant reported that she was unable to 
vacuum, remove clothes from a dryer or tie her shoes, and 
that riding long distances in a car was very painful.  
Changing bedsheets was also very painful.  During flare-ups, 
the appellant stated that she was completely unable to do 
anything, including walking and getting out of a car.  She 
ambulated with use of a cane.  

Objectively, there was no spasm, weakness or tenderness of 
the low back.  There were no postural abnormalities or fixed 
deformities.  The musculature of the back was within normal 
limits and there were no neurological deficits.  There was 
tenderness over the left posterior hip and buttock related to 
sciatica pain.  Range of motion was normal but was decreased 
secondary to pain.  X-rays showed severe degenerative disk 
disease L5/S1.  

A  July 2002 VA outpatient treatment report shows complaints 
of foot numbness.  The appellant reported low back pain of 
extreme severity.  

The appellant was most recently examined by VA in September 
2002.  She complained of constant daily pain, weakness, 
stiffness, fatigability and lack of endurance in her lumbar 
spine.  The pain was chronic in nature and was described as 
totally debilitating.  She required narcotic medication.  The 
appellant further reported that she was unable to engage in 
any housework or cleaning, and that her husband had to dress 
her.  She was unable to perform any therapeutic exercises.  

Objectively, she had flexion to 50 degrees, extension to 0 
degrees, left lateral flexion to 10 degrees, right lateral 
flexion to 20 degrees, and rotation to 20 degrees left and 
right.  The spine was painful to all motion in all degrees of 
flexion, extension and rotation.  There was increased 
disability with additional limited range of motion with 
repetition.  She was only able to flex to 30 degrees with 
repeated attempts.  She had loss of normal lordosis and there 
was evidence of muscle spasm and tenderness in the 
paraspinous area.  

On neurological review, straight leg raising was negative 
while seated.  Deep tendon reflexes were normal at the ankles 
and knees.  Strength in the lower extremities was normal.  
There was no bladder or bowel dysfunction.  

As noted above, in January 2003 the appellant and her husband 
presented testimony at a personal hearing before the 
undersigned.  The appellant explained that she injured her 
back during service in March 1972 and was hospitalized at 
that time.  The appellant stated that currently she 
experienced constant back pain.  She took medication for the 
pain, which caused her to sleep frequently.  When she woke, 
her back muscles would be locked up and therefore she needed 
assistance moving.  She reported that she struggled with 
activities such as tying her shoes and putting on her 
panties.  She also reported having muscle spasms, "shooting 
pains" down her legs, and daily numbness in the left leg.    

The appellant's husband also provided testimony at the 
January 2003 hearing.  He stated that in essence he had been 
the appellant's caretaker for 30 years.  He also noted that 
the appellant was issued a wheelchair.  

The appellant is currently assigned a 40 percent rating under 
Diagnostic Code 5299-5293 for degenerative disc disease of 
the lumbar spine.  That Diagnostic Code underwent revision 
effective September 23, 2002.  67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002).  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the United States Court of Appeals for Veterans 
Claims held that "where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable" to the claimant shall apply.  
See also OGCPREC 3-2000 (Holding that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g), can be 
no earlier than the effective date of that change.  In part, 
the General Counsel held that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change).  The General Counsel's opinion 
is binding on the Board.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 
14.507.  

Prior to its revision, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 provided that a 40 percent disability evaluation was 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A maximum 60 
percent evaluation was warranted where the evidence 
demonstrated pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  A 60 percent disability rating was the 
maximum schedular evaluation under the regulation.  

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Turning first to the period prior to September 23, 2002, the 
evidence of record is replete with objective findings that 
demonstrate sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm.  In December 1988, the appellant 
had depressed left ankle jerk.  She had a positive straight 
leg raise at 30 degrees on the left.  There was spinal 
tenderness.  A follow-up treatment report dated February 1989 
revealed continued symptomatology.   Moreover, a March 1989 
treatment report showed tenderness upon palpation to the 
bilateral paraspinal area from L3-S1.  There were also mild 
muscle spasms and all body movements were guarded and 
awkward.  Next, a private physical examination performed in 
September 1991 revealed painful reaction to straight leg 
raise.  There was some low paraspinous muscle pain on 
palpation bilaterally.

Further supporting an increased rating under the earlier 
version of the diagnostic code is an April 1998 VA outpatient 
treatment report revealing a positive straight leg raise, 
bilaterally.  Furthermore, VA examination in July 2000 
demonstrated tenderness over the left posterior hip and 
buttock related to sciatica pain.  Finally, upon VA 
examination in September 2002, there was evidence of muscle 
spasm and tenderness in the paraspinous area.  

In determining that the next-higher disability evaluation of 
60 percent is warranted for the appellant's degenerative disc 
disease under the earlier version of Diagnostic Code 5293 for 
the period prior to September 23, 2002, the Board has 
considered the appellant's pain, weakness, fatigability, 
incoordination, and pain on movement.  The Board finds that 
an increase in disability evaluation is further justified in 
light of the appellant's repeated complaints of severe back 
pain, as well as numbness in her lower extremities.  This 
pain has hindered the appellant's daily activities and 
requires her to walk with use of a cane.  Moreover, such pain 
has been objectively verified, most recently in a September 
2002 VA examination which noted that the spine was painful to 
all motion in all degrees of flexion, extension and rotation.  
The VA examiner found increased disability with additional 
limited range of motion with repetition.  

Thus, the previous version of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 entitles the appellant to a disability rating of 60 
percent prior to September 23, 2002.  No higher rating is 
possible for the period in question, as the 60 percent 
evaluation represents the maximum benefit under that Code 
Section.  Moreover, no alternate Diagnostic Codes serve to 
afford the appellant a rating in excess of 60 percent.  In so 
concluding, the Board notes that neither Diagnostic Code 
5285, for vertebrae fractures, or Diagnostic Code 5286, for 
ankylosis, are applicable here.  

With regard to the period subsequent to September 23, 2002, 
the first component of the revised Diagnostic Code 5293, 
concerns incapacitating episodes.  This portion of the new 
Code section does not afford a rating in excess of 60 percent 
and therefore cannot serve as a basis for an increased rating 
in the instant case.  Thus, attention must be turned to the 
second component of the new Diagnostic Code 5293 - 
consideration of separate evaluations for chronic orthopedic 
and neurologic manifestations of intervertebral disc 
syndrome, along with evaluations for all other disabilities.    

The chronic orthopedic manifestations of the appellant's 
degenerative disc disease of the lumbar spine may be 
considered under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  Upon VA 
examination in July 2000, range of motion was found to be 
decreased secondary to pain.  During a VA examination in 
September 2002, flexion was to 50 degrees, extension to 0 
degrees, left lateral flexion to 10 degrees, right lateral 
flexion to 20 degrees, and rotation to 20 degrees left and 
right.  The spine was painful to all motion in all degrees of 
flexion, extension and rotation, and there was increased 
disability with additional limited range of motion with 
repetition.  She was only able to flex to 30 degrees with 
repeated attempts.  

Based on the above findings, the Board concludes that for the 
period beginning on September 23, 2002, the appellant is 
entitled to a separate rating of 40 percent under Diagnostic 
Code 5292, for severe limitation of motion.  Such rating 
fully contemplates the appellant's pain and weakness and 
reflects the obstacles to daily living which the appellant 
suffers as a result of her low back disability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

As to the appellant's neurological manifestations of her 
service-connected degenerative disc disease of the lumbar 
spine, potentially applicable Diagnostic Codes include 8520, 
for the sciatic nerve; 8521, for the external popliteal nerve 
(common peroneal); 8523 for the anterior tibial nerve (deep 
peroneal); 8524 for the interior popliteal nerve (tibial); 
8525 for the posterior tibial nerve; 8526 for the anterior 
crural nerve (femoral); and 8529 for the external cutaneous 
nerve of the thigh.  

As noted previously, the claims file contains evidence of 
neurological symptomatology.  From a historical perspective, 
a December 1988 private treatment report revealed depressed 
left ankle jerk. Additionally, an April 1998 VA outpatient 
treatment report revealed positive straight leg at 45 
degrees, bilaterally.  Moreover, a September 1991 treatment 
report noted that straight leg raise produced painful 
reaction.  VA examination in July 2000 found tenderness over 
the left posterior hip and buttock related to sciatica pain.  

Based on the above evidence it is clear that the appellant 
has neurological deficits in relation to her service-
connected degenerative disc disease of the lumbar spine.  The 
severity of such disability must be determined in order to 
arrive at a definitive rating percentage.  While the medical 
evidence does not explicitly indicate whether the appellant's 
neurological problems were "mild," "moderate," 
"moderately severe," or "severe," such can be ascertained 
by a review of the appellant's functional capabilities.   

Private examination in September 1991 shows that the 
appellant's lower extremity reflexes were 2-2+ and 
symmetrical.  Coordination was normal, and she could walk on 
her heels and toes, though better on her heels.  Tandem gait 
was unsteady.  Her motor strength and tone appeared normal.   
Moreover, upon VA examination in July 2000, there was no 
spasm, weakness or tenderness of the low back.  Finally, when 
examined by VA in September 2002, the appellant's deep tendon 
reflexes were normal at the ankles and knees.  Strength in 
the lower extremities was normal and there was no bladder or 
bowel dysfunction.  Based on these objective findings,  the 
appellant's neurological manifestations of her service-
connected degenerative disc disease are no more than 
"mild."  

As the medical evidence does not specifically state which 
nerves were affected by the appellant's low back disability, 
the Board will apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the appellant.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the 
present case, Diagnostic Codes 8520, 8521, 8524, 8525, and 
8526 afford a rating of 10 percent for mild neurological 
symptomatology.  All remaining potentially relevant Code 
sections provide only noncompensable evaluations.  Thus, the 
appellant is entitled to a 10 percent rating under any of the 
five Diagnostic Code sections enumerated above.  Hence, the 
appellant is not adversely effected by the use of Diagnostic 
Code 8520, for the sciatic nerve, in rating the neurologic 
manifestations of the disability at issue.

In sum, as instructed by the new version of Diagnostic Code 
5293, the Board has considered the chronic orthopedic and 
neurologic manifestations of the appellant's degenerative 
disc disease of the lumbar spine.  It has been determined 
that the appellant is entitled to a 40 percent rating under 
Diagnostic Code 5292 for her orthopedic manifestations, and 
that she is entitled to a 10 percent evaluation under 
Diagnostic Code 8520 for the neurologic manifestations.  
Those two ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities.  
The appellant has one other service-connected disability for 
which she is assigned a compensable evaluation.  She is rated 
as 50 percent disabling for PTSD.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the appellant's ratings of 50 percent (PTSD), 40 percent 
(orthopedic manifestations of her low back disability), and 
10 percent (neurological manifestations of her low back 
disability),  
an evaluation of 70 percent is derived.  As this 70 percent 
evaluation exceeds the 60 percent rating attainable via 
application of the old version of Diagnostic Code 5293, the 
Board finds the revised version to be more favorable.  Hence, 
from September 23, 2002, the new version will be adopted and 
a 70 percent rating as to the low back disorder is warranted.  

Finally, the evidence does not reflect that the appellant's 
degenerative disc disease of the lumbar spine has caused 
marked interference with employment beyond that already 
contemplated in the assigned evaluation, or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As a final matter, the Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act (VCAA) or other law should be undertaken.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
However, given the results favorable to the appellant, such 
further action would not avail the appellant or assist in 
this inquiry.  

Although the record does not indicate that the appellant was 
apprised of the revised rating criteria applicable to 
consideration of her back claim, the lack of this notice does 
not inure to her prejudice.  The salient points in this 
determination are (1) as a result of this decision, the 
appellant will be granted a 60 percent disability evaluation 
for the period beginning in May 1972, representing the 
maximum schedular evaluation assignable; (2) she is presently 
in receipt of a total disability evaluation based upon 
individual unemployability, with an effective date of 
November 13, 1998 and (3) the newly assigned disability 
ratings for the lower back disorder cannot be effective any 
earlier than September 23, 2002.

Given these matters of law, any higher schedular rating that 
could have been assignable upon this review would not have 
resulted in any greater monetary benefit to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (Holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby.).    


ORDER

Prior to September 23, 2002, an evaluation of 60 percent for 
degenerative disc disease of the lumbar spine is granted.  

From September 23, 2002, a separate 40 percent rating for 
limitation of motion of the lumbar spine, as the orthopedic 
manifestation of degenerative disc disease of the lumbar 
spine, is granted, subject to the applicable law governing 
the award of monetary benefits.

From September 23, 2002, a separate 10 percent rating for 
sciatic neuropathy of the lumbar spine, as the neurologic 
manifestation of degenerative disc disease of the lumbar 
spine, is granted, subject to the applicable law governing 
the award of monetary benefits.


REMAND

As noted above, on November 9, 2000, the VCAA was enacted.  
The Act includes an enhanced duty on the part of VA to notify 
a claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  


The Board notes that, although a December 2002 supplemental 
statement of the case contained relevant VCAA provisions, the 
appellant has not been notified by VA in specific terms as to 
what evidence would be needed to substantiate her claim of 
entitlement to an earlier effective date for PTSD, and 
whether VA or the claimant is expected to attempt to obtain 
and submit such evidence.  Such notice must be accomplished 
in order to comply with the VCAA and with Quartuccio.

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should send the appellant a 
letter informing him of VA's duty to 
notify and assist under the VCAA.  Should 
the appellant submit any additional 
evidence in response to such 
correspondence, then the RO should 
readjudicate such issues, considering any 
newly submitted evidence.  Moreover, if 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
	
The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of any efforts 
requested by the RO is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b). 

In particular, the appellant is advised that under the VCAA, 
a claimant for VA benefits has the responsibility to present 
and support the claim.  38 U.S.C.A. § 5107(a); see Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  The appellant's cooperation 
in the RO's efforts is both critical and appreciated.  
However, the appellant is further advised that the failure to 
provide any substantiating information requested by this 
remand or otherwise fail to comply with the RO's efforts to 
develop this claim without good cause may result in the claim 
being considered on the evidence now of record or denied.



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



